Citation Nr: 9908274	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-06 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
a right eye disorder as secondary to service-connected 
residuals of a left eye injury is well grounded.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a left eye injury, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 1996 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The May 1996 rating 
decision denied entitlement to a disability rating in excess 
of 30 percent for service-connected residuals of a left eye 
injury.  The October 1996 rating decision found that a claim 
of entitlement to service connection for a right eye disorder 
as secondary to service-connected residuals of a left eye 
injury was not well grounded.

By memorandum dated in May 1997, the Vice Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1998).

The claim of entitlement to an increased disability rating 
for service-connected residuals of a left eye injury is the 
subject of the remand herein.

Additional evidence was submitted to the RO in April and 
September 1997, subsequent to the most recent March 1997 
supplemental statement of the case addressing the claim of 
entitlement to secondary service connection for a right eye 
disorder.  Additional medical evidence was also received at 
the RO in June 1998, and then forwarded to the Board.  As the 
veteran has waived RO consideration of this evidence, a 
remand for the issuance of a supplemental statement of the 
case is not warranted.  38 C.F.R. §§ 19.31, 19.37, 20.1304 
(1998).  



FINDING OF FACT

No medical evidence has been presented or secured 
establishing a relationship between the service-connected 
residuals of a left eye injury and any right eye disorder.


CONCLUSION OF LAW

The claim for service connection for a right eye disorder, as 
secondary to service-connected residuals of a left eye 
injury, is not well grounded and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Right eye disorder

A.  Factual background

The veteran is service connected for residuals of a left eye 
injury.  He maintains that his "left eye has become so much 
impaired that now my right eye has become affected (regarding 
vision) due to the nerve system in which the human eye 
functions."  See Statement in Support of Claim, dated May 
16, 1996.  He claims that the right eye has to compensate for 
the left eye.  See VA Form 9, dated September 11, 1996.

The service medical records are negative for any complaints 
or findings of a right eye disability.  Right eye distant 
vision was 20/20 on separation examination in August 1963.    

Also associated with the claims file are numerous post-
service medical records, including, in pertinent part, 
private treatment records dated in 1983; VA reports of 
examination dated in September 1983, February 1984, August 
and November 1989, March and April 1991, February 1993, and 
April 1996; VA reports of hospitalization dated in April 1996 
and March to April 1998; and VA outpatient treatment records 
dated from 1992 to 1998.  

These records reveal visual acuity of the right eye ranging 
from 20/30 with best correction in September 1983 to 20/70 
and 10/200+2 with correction in March 1998.  Pertinent 
diagnoses included presbyopia in April 1991; macular 
degeneration, greater on the left than the right, in 
September 1995; unexplained decreased visual acuity 
bilaterally in October 1995; electroretinogram consistent 
with macular dysfunction and questionable right eye myopic 
shift in January 1996; fogged eye (right) and dry eyes in 
April 1996; decreased visual acuity bilaterally of unknown 
etiology in September and December 1996; nuclear sclerosis in 
February 1997; and blindness, diabetic retinopathy in March 
1998.  An examiner reported in November 1996 that, "this 
unknown condition causing blindness in the [left] eye could 
happen in the [right] eye. . . Temporal arteries can cause 
blindness in both eyes."   An examiner in March 1998 stated 
that there was no definitive cause for the veteran's vision 
loss in the right eye.


B.  Legal analysis

Service connection may be established for a current 
disability on a "secondary" basis.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304(a), (b), (c), 
3.310(a) (1998).  Service connection may be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  For purposes of determining whether a claim 
is well grounded, the evidence is generally presumed to be 
credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran is currently diagnosed as having several right 
eye disorders.  However, the record lacks evidence of a 
relationship between any current right eye disorder and the  
service-connected residuals of a left eye injury.  There are 
no medical opinions contained in any of the medical records 
relating any current right eye disorder to the service-
connected disability.  The November 1996 statement by the VA 
examiner fails to establish any such connection.  Rather, the 
examiner indicated only that left and right eye blindness may 
have a common etiology - not that the service-connected 
residuals of the left eye injury caused or aggravated any 
right eye disorder.  The veteran lacks medical expertise and 
is not qualified to render an opinion regarding a causal 
relationship between any right eye disorder and the service-
connected left eye disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Without competent medical evidence 
establishing such a relationship, his claim for service 
connection on a secondary basis is not well grounded.  See 
Jones, 7 Vet. App. at 137.

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a right eye 
disorder on a secondary basis.  While the RO did not obtain 
the veteran's Social Security Administration (SSA) records, 
additional development to obtain these records is unnecessary 
in view of the medical evidence currently of record.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under 5103(a) to assist claimant in filing his claim pertains 
to relevant evidence which may exist or could be obtained).  
There is no basis for speculating that such records would 
produce evidence necessary to well ground the veteran's claim 
for service 
connection on a secondary basis.  Brewer v. West, 11 Vet. 
App. 228 (1998); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication.").  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claim under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Having found the claim not well grounded, entitlement to 
service connection for a right eye disorder as secondary to 
service-connected residuals of a left eye injury is denied.


REMAND

Residuals of a left eye injury

A review of the record discloses that additional pertinent 
medical records have not been obtained by the RO.  For 
example, the veteran reportedly receives Social Security 
Administration (SSA) disability benefits.  Therefore, the RO 
should make arrangements to obtain these records on remand.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The veteran is already receiving the maximum evaluation (30 
percent) for his service-connected left eye disorder under 
the applicable diagnostic criteria for unilateral impairment 
of field vision or impairment of visual acuity.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6079, 6080 (1998).  In the 
situation where service connection has been granted only for 
disability involving one eye, and the veteran does not have 
total blindness in both eyes, the corrected vision of the 
nonservice-connected eye is considered to be normal for 
rating purposes.  38 U.S.C.A. § 1160(a) (West 1991); 38 
C.F.R. §§ 3.383 (1998).  

Here, the veteran is recently shown to have light perception 
only in the left eye; however, it is unclear whether this 
blindness is a manifestation of the service-connected 
residuals of a left eye injury, as opposed to diabetic 
retinopathy, or any other nonservice-connected left eye 
disorder.  The medical evidence is also unclear as to whether 
the veteran is blind in the nonservice-connected right eye.  
For example, right eye visual acuity was reported as 20/70 on 
March 10, 1998, and as 10/200+2 on March 24, 1998.  
Thereafter, blindness secondary to retinopathy was diagnosed 
on discharge from the hospital in April 1998.  On remand, the 
veteran should be afforded a VA ophthalmologic examination in 
order to resolve these matters.  38 C.F.R. § 4.75, 4.76, 
4.74a (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated him for 
any eye disability since 1998 and 
request all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board 
is particularly interested in treatment 
received at the Tampa and Fort Myers VA 
Medical Centers. 

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR § 3.159(c).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits 
to the veteran.  Obtain all the records 
from the SSA that were used in considering 
the veteran's claim for disability 
benefits, including any reports of 
subsequent examinations or treatment.  If 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
records should be associated with the 
claims folder.

3.  Afford the veteran a VA 
ophthalmologic examination.  The examiner 
should be given a copy of this remand and 
the veteran's entire claims folder.  The 
examiner should be requested to review 
the veteran's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner is asked to identify all 
current left eye disorders found to be 
present.  The purpose of the examination 
is to determine the severity and 
manifestations of the veteran's service-
connected residuals of a left eye injury.  
The manifestations of the left eye injury 
or any maturation or development thereof 
should be described as completely as 
possible. 

If left eye disorders unrelated to the 
veteran's service-connected residuals of 
a left eye injury are present, the 
examiner is asked to distinguish the 
disabling characteristics of the service-
connected left eye injury from the 
nonservice-connected left eye disorders.  
If it is medically impossible to 
distinguish among symptomatology 
resulting from the disorders, the 
examiner should specifically state so in 
the examination report.  The examiner 
should specifically indicate whether any 
visual impairment, including blindness, 
represents a manifestation of the 
veteran's service-connected residuals of 
a left eye injury, as opposed to 
nonservice-connected diabetic retinopathy 
or any other nonservice-connected 
disorder.

The examiner must describe uncorrected 
and corrected central visual acuity of 
the both eyes for distance and near, with 
record of the refraction.  Funduscopic 
and opthalmological findings must be 
recorded.  38 C.F.R. § 4.75.  Measurement 
of field of vision should also be 
reported, in accordance with 38 C.F.R. 
§ 4.76 and 4.76a.

The examiner should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a 
review of the medical records in the 
claims file as opposed to history provided 
by the veteran.  Any indications that the 
veteran's complaints are not in accord 
with physical findings on examination 
should be directly addressed and discussed 
in the examination report.  Where an 
examiner suspects malingering or 
exaggeration of symptoms, he or she should 
state this clearly in the examination 
report and provide reasons for his or her 
suspicions or conclusions.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, 
with consideration of any additional 
evidence developed upon remand.  
Thereafter, if the decision remains 
adverse to the veteran, provide him and 
his representative a supplemental 
statement of the case and allow an 
appropriate period for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


